DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed January 10, 2022, with respect to the restriction requirement among inventions Group I (claims 1-7), Group II (claim 8), and Group III (claims 9-15), is acknowledged and is addressed here within accordingly. 
Election/Restrictions
Currently amended claim 1 is allowable. Claims 8-15 (now currently amended claims 8 and 9), previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I, Group II, and Group III, as set forth in the Office action mailed on December 10, 2021, is hereby withdrawn and claims 8-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: 
At par [0009], “[[a]] sense interconnects”; and
At par [0015], “in Figure 1, the charge electrodes 113, 117”;
Appropriate correction is required.
 Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
For claim 1, [[a]] sense interconnects;
For claim 8, “a flow of air” or “an air flow 
For claim 9, “driving [[a]] the charge electrode”
Appropriate correction is required.
The above amendment to the limitation for claim 1 is similar to the limitation “charge interconnects” at line 10 of claim 1.
Claim Interpretation
Regarding the language of claim 1 at lines 3-4 and lines 8-9, for examination on the merits, the language (a) “the sense electrodes spaced apart in a direction that is transverse to a direction of a flow of the air” and (b) “wherein the charge electrodes are spaced apart from and adjacent to the sense electrodes; and are positioned relative to the sense electrodes in a plane substantially orthogonal to the flow of the air” is interpreted as follows:
(a) “the sense electrodes spaced apart in a direction that is transverse to a direction of a flow of the air” is interpreted as…the sense electrodes [i.e., at least two sense electrodes] arranged next to another electrode without an intervening electrode [i.e., of another type] between the sense electrodes.
(b) “wherein the charge electrodes are spaced apart from and adjacent to the sense electrodes” is interpreted as… the charge electrodes [i.e., at least two charge  electrodes] arranged next to the sense electrodes [i.e., at least two sense electrodes] without an intervening electrode between the sense electrodes and one charge electrode of the charge electrodes.
“the charge electrodes…are positioned relative to the sense electrodes in a plane substantially orthogonal to the flow of the air” is interpreted as…the charge electrodes [i.e., at least two charge  electrodes] and the sense electrodes  [i.e., at least two sense electrodes] arranged level, with respect to both of  the sense electrodes and the charge electrodes, and also, perpendicular to the flow of the air”
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: 
The prior art record fails to teach or fairly suggest the limitation “the charge electrodes are spaced apart from and adjacent to the sense electrodes and are positioned relative to the sense electrodes in a plane substantially orthogonal to the flow of the air” recited in independent claims 1, 8, and 9.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide the charge electrodes the sense electrodes with the arrangement recited in claims 1, 8, and 9 because none of the prior art of record suggests modifications that teach “the charge electrodes are spaced apart from and adjacent to the sense electrodes and are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 2012/0324981 and US 2017/0023461 disclose soot sensor systems electrically coupled with soot sensor electrodes; US 2012/0119759, US 2015/0153249, US 9803524; US 8823401 disclose a particulate matter sensor; US 2018/0126313 teaches a clog detection device; US 2016/0238551 US 2017/0045467 disclose devices for detecting change; and US 9707501 and US 9597619 disclose a debris filter sensor.
This application is in condition for allowance except for the formal matters remaining above with the Specification and Claim Objection sections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 25, 2022